 1
 2                                                            District Judge Marsha J. Pechman
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT FOR THE
10                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
11
12
13 DEEP OCEAN, LLC;                                  CASE NO. 18-cv-00991-MJP
   FENGLING WANG,
14                                                   ORDER HOLDING CASE IN
                                                     ABEYANCE
15                               Plaintiffs,
16                        v.
17 KATHY BARAN, et al.,
18                               Defendants.
19
20
                                      JOINT STIPULATION
21
            The parties submit the following stipulation and proposed order to agree and
22
     request that this case continued be stayed for thirty days to allow the reopening of
23 Plaintiff’s administrative case by U.S. Citizenship and Immigration Services (“USCIS”)
24 to be completed.
25
            By notice dated October 19, 2018, USCIS reopened Plaintiff’s administrative case
26
     concerning his 2018 Petition for Nonimmigrant Worker (Form I-129) requesting an
27
     extension of his L-1A visa. This provided Plaintiff with 30 days to provide additional
28 information to USCIS in support of his petition. At the request of Plaintiff, and to allow

     for additional time for Plaintiff to provide information/documentation to USCIS in


      JOINT STIPULATION AND PROPOSED MOTION                           UNITED STATES ATTORNEY
      HOLDING CASE IN ABEYANCE                                        700 STEWART STREET, SUITE 5220
      C18-991 MJP - 1                                                  SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1
 2 support of his petition, USCIS re-issued a notice on November 18, 2018. Plaintiff had
 3 until December 16, 2018 to make any submissions.
 4         The parties seek a 30-day extension of the abeyance to allow time for USCIS to
 5 complete the review Plaintiff’s administrative case with the addition of the new
 6 submissions by Plaintiff. There is good cause to grant this request as the administrative
 7 process may resolve all or some outstanding litigation issues presented in this matter.
 8         The parties will file a joint status report with the Court no later than March 29,
 9 2019, indicating the status of the case and, if it has not been resolved, proposing the next
10 steps of the case, including a new deadline for Defendants to respond to the Complaint
11 and a briefing schedule.
12     DATED this 28th day of February, 2019.
13                                             Respectfully submitted,
14
                                               BRIAN T. MORAN
15                                             United States Attorney
16
                                               /s/ Michelle R. Lambert
17                                             MICHELLE R. LAMBERT, NYS #4666657
18                                             Assistant United States Attorney
                                               United States Attorney’s Office
19                                             700 Stewart Street, Suite 5220
20                                             Seattle, Washington 98101-1271
                                               Phone: 206-553-7970
21                                             Email: michelle.lambert@usdoj.gov
22                                             Attorneys for Defendants
23
24                                             GIBBS HOUSTON PAUW
                                               /s/ Robert Pauw
25                                             ROBERT PAUW, WSBA #13613
26                                             1000 Second Ave., Suite 1600
                                               Seattle, WA 98104
27                                             Phone: 206-682-1080
28                                             Email: rpauw@ghp-law.net
                                               Attorney for Plaintiff



     JOINT STIPULATION AND PROPOSED MOTION                            UNITED STATES ATTORNEY
     HOLDING CASE IN ABEYANCE                                         700 STEWART STREET, SUITE 5220
     C18-991 MJP - 2                                                   SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1
 2                                            ORDER
 3          The Parties having so stipulated and agreed, it is hereby SO ORDERED. The
 4
     case shall be held in abeyance and all deadlines shall be stayed for 30 days, including
 5
 6 Defendants’ deadline to respond to the Complaint. The parties shall submit a joint status
 7 report to the Court on or before March 29, 2019.
 8
 9 DATED this 4th day of March, 2019.
10
11
12                                                    A
                                                      Marsha J. Pechman
13                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




      JOINT STIPULATION AND PROPOSED MOTION                           UNITED STATES ATTORNEY
      HOLDING CASE IN ABEYANCE                                        700 STEWART STREET, SUITE 5220
      C18-991 MJP - 3                                                  SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
